ON PETITION POR REHEARING AND TO TAX COSTS.
AILSHIE, C. J.
A petition for rehearing on the question of taxation of costs has been filed, and the appellant has filed a cost bill and respondents have moved to strike the cost bill from the files. When the original opinion was filed in this case, the court in awarding costs overlooked the fact that this was a suit in condemnation, and that under such circumstances the condemnor should be required to pay all costs of the proceeding. It has been established by the decisions of this court and is well supported by the principles of justice and the constitution that the condemnor must pay just compensation for the property taken and must pay all costs necessarily incurred in the condemnation proceedings. (Portneuf-Marsh Valley Irr. Co. v. Portneuf Irr. Co., 19 Ida. 483, 114 Pac. 19, and Washington Water Power Co. v. Waters, 19 Ida. 595, 115 Pac. 682. See, also, Oregon R. & Navigation Co. v. Taffe 67 Or. 102, 135 Pac. 515.)
The original opinion filed herein will therefore be modified so as to require the appellant to pay all costs both in the trial court and the cost of appeal. Appellant’s cost bill will be stricken from the files.
Sullivan, J., concurs.